NOS. 12-08-00443-CR
                                     12-08-00444-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

EARNEST JAI WARREN, JR.,                          §            APPEALS FROM THE 173RD
APPELLANT

V.                                                §            JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                          §            HENDERSON COUNTY, TEXAS


                                  MEMORANDUM OPINION
                                          PER CURIAM
       Earnest Jai Warren, Jr. appeals his convictions for possession of a prohibited substance in a
correctional facility and for robbery.      The trial court assessed punishment at ten years of
imprisonment and a $1,000.00 fine in the prohibited substance in a correctional facility case, to run
concurrently with eighteen years of imprisonment in the robbery case. Appellant’s counsel filed a
brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We dismiss Appellant’s appeals.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous in each case, stating
that he has diligently reviewed the appellate records and is of the opinion that the records reflect no
reversible error and that there is no error upon which an appeal can be predicated. He further relates
that he is well acquainted with the facts in these cases. In compliance with Anders, Gainous, and
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief presents a chronological
summation of the procedural history of the cases, and further states that Appellant’s counsel is unable
to raise any arguable issues for appeal.1 We have reviewed the records for reversible error and have
found none. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                      CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that these appeals are wholly
frivolous. Accordingly, his motion to withdraw is hereby granted, and we dismiss these appeals.
See In re Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion
and judgment to Appellant and advise him of his right to file a petition for discretionary review. See
TEX . R. APP . P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek
further review of these cases by the Texas Court of Criminal Appeals, he must either retain an
attorney to file a petition for discretionary review or he must file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days from the date of this
opinion or the date the last timely motion for rehearing is overruled by this court. See TEX . R. APP .
P. 68.2. Any petition for discretionary review must be filed with this court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in the case. See
TEX . R. APP . P. 68.3. Any petition for discretionary review should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
Opinion delivered August 19, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                 (DO NOT PUBLISH)




          1
           Counsel for Appellant certified in his motion to withdraw that he provided Appellant with a copy of this
brief and that Appellant was advised of his right to file his own brief in these cases. The time for filing such a brief
has expired and we have received no pro se brief.

                                                                2